PER CURIAM.
After reading the record, we are satisfied that the decision below was right. The point made by the appellant that the judgment was not rendered within the statutory time (Municipal Court Act, § 230, Laws 1902, p. 1557, c. 580) is without *248merit, as the return shows that the cause was adjourned until November 25th for the submission of briefs, and that judgment was rendered on December 5,1904, within 11 days, and not 18 days, after submission, as claimed by the appellant.
Judgment affirmed, with costs.